 Case 2:19-cr-00410-JFW Document 111 Filed 07/14/20 Page 1 of 2 Page ID #:711




                          UNITED STATES DISTRICT COURT              CLERK U.S. DISTRICT COURT
                                                                                                       i
                     CENTRAL DISTRICT OF CALIFORNIA
                                                                         ,~ 14~
                                                                                         CALIFORNI"
                                                                   CENTRAL DISTRICT OF      DEP' ~ _. _.
                                                                   r;y




UNITED STATES OF AMERICA,                     1 ~1 c6~ ~1 I o - ~~'~
             Plaintiff,                   ORDER OF DETENTION AFTER
                                          HEARING(18 U.S.C. § 3148(b):
        v.                                Allegations of Violations of Pretrial
                                          Conditions of Release)
ASHLEY FAY METTER,
             Defendant.


                                              Gl
      On motion ofthe Government involving an alleged violation of conditions of
pretrial release, and a warrant for arrest,




      The court finds there is:
(1) (A)             () Probable cause to believe that the defendant has
                     committed a Federal, State, or local crime while on release and/or
     (B)            (X) Clear and convincing evidence that the defendant has
                     violated any other condition ofrelease; and
(2) (A)             (X) Based on the factors set forth in 18 U.S.C. § 3142(g),there
                     is no condition or combination of conditions of release that will
                     assure that the defendant will not flee or pose a danger to the
                     safety or any other person or the community; or
     (B)            (X) The defendant is unlikely to abide by any condition or
 Case 2:19-cr-00410-JFW Document 111 Filed 07/14/20 Page 2 of 2 Page ID #:712




                  combination of conditions ofrelease.
(3)              ()     There is probable cause to believe that, while on release,
                  the defendant committed a Federal, State, or local felony, and the
                  presumption that no condition or combination of conditions will
                  assure that the person will not pose a danger to the safety of any
                  other person or the community has not been rebutted.


                                      C.


      IT IS ORDERED that defendant be detained prior to trial.

DATED: JULY 14, 2020


                                           STATES MAGISTRATE JUDGE
